PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/641,298
Filing Date: 6 Mar 2015
Appellant(s): YANG et al.



__________________
BRIAN B. HO
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 30, 2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. 	The rejection of independent claims 1 and 23-24 and dependent claims 7,10-11, 15-16, 25, 31, 34-35, 39-41, 47, 50-51, and 55-57  under AIA  35 U.S.G. § 103 must be maintained at least because the rejection establishes a prima facie case of obviousness with respect to the independent claims
On pages 10-21 of the Appellant’s Response, with respect to independent claims 1 and 23-24 and dependent claims 7, 10-11, 15-16, 25, 31, 34-35, 39-41, 47, 50-51, and 55-57 rejected under AIA  35 USC §103, Appellant argues that the rejection must, be reversed at least because the rejection fails to establish a prima facie case of obviousness with respect to the independent claims.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The memory 1503 is a non-volatile, non-transitory memory, and stores a local peer table 1529, user settings and configuration information 1531 and application state machine information 1533...”; paragraph [0090]) storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors (e.g., processor 1501 as shown in Fig. 15; paragraph [0089], “…The processor 1501 is operative to run a service module 1511 in accordance with the embodiments which may require executing executable instructions (i.e. code) stored in memory 1503...  “) of an electronic device (e.g., device 1500 as shown in Fig. 15; paragraph [0086], “The device 1500 is an apparatus in accordance with an embodiment and may be a mobile communication device or some other electronic device...  “) with a display (e.g., display 1513 as shown in Fig. 15; paragraph [0088] ), cause the device to: 
detect an external device (e.g., Device A 901 as shown in Fig. 9; paragraph [0067]), wherein the external device is executing a first application, the first application in a state (paragraph [0011], “FIG. 8 illustrates a user interface of an embodiment in which a lock screen or login screen of a "passive" device shows the application state (i.e. the applications being run) of the "active" device (i.e. the device currently in use) and enables context handoff by receiving user selection input of an application icon…”; paragraph [0073], “…That is, the application icons 803 correspond to the device 800 mirroring the application state machine of the active device for any application running on the active device...   
detect an input at a location of the displayed affordance (e.g., Operation 919 as shown in Fig. 9; paragraph [0072], “…Rather than having to unlock the lock screen of device 800, the user may select any of the displayed application icons 803 to launch a desired application and resume the context activity of the previous active device… “; paragraph [0075], “If a user selects an application icon on the GUI of device B 905 as shown by operation 919, device B 905 sends message 921 containing content and application state information to the cloud PAN service 903 which accordingly updates the peer table in operation 925…  “);  and
in response to the input, launch a second application, the second application corresponding to the first application, wherein the state of the second application corresponds to the state of the first application (e.g., Operation 923 as shown in Fig. 9; paragraph [0075], “…In response to the user's application icon selection at operation 919, device B 905 launches the appropriate application at operation 923 and resumes the context and application state that device A 901 was previously engaged in. “; paragraph [0078], “…In 1109, the user may activate an application by providing selection input through the lock screen GUI, such as selecting an application icon.  The appropriate application will be launched and activated by the device service module in response to the user selection input...  “).
Das does not expressly disclose in response to detecting the external device executing the first application, display, on the display, an affordance corresponding to 

in accordance with a determination that the external device is a first device, the visual indication of the external device has a first appearance and is displayed at a first location on the display; and
in accordance with a determination that the external device is a second device that is different from the first device, the visual indication of the external device has a second appearance that is different from the first appearance and is displayed at a first location on the display.
Crandall discloses in response to detecting the external device (e.g., second device 261 as shown Fig. 2A; paragraph [0112]) executing the first application (e.g., second graphical representation 231), display, on the display (e.g., first touchscreen 220 as shown in Fig. 2A; paragraph [0105]), an affordance (e.g., first graphical representation 230 as shown Fig. 2A) corresponding to the first application and a visual indication of the external device that is executing the first application (paragraph [0107]), including:
in accordance with a determination that the external device is a first device(e.g., second device 261 as shown in Fig. 2A), the visual indication of the external device has a first appearance and is displayed at a first location on the display and is displayed at a first location on the display (paragraph [0195]); and
in accordance with a determination that the external device is a second device that is different from the first device, the visual indication of the external device 
At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Crandall’s data sharing device in the Das context handoff device to improve the device with reasonable expectation that this would result in a context handoff device that could enable users to quickly and easily share digital data by visually indication external display devices (Crandall, See paragraph [0003]).  This method for improving the context handoff device of Das was within the ordinary ability of one of ordinary skill in the art based on the teachings of Crandall.
Therefore, a prima facie case of obviousness with respect to the independent claims has been established for combining Das and Crandall.
Independent claim 1
On pages 12-14, with respect to independent claim 1, Appellant argues that none of the cited references of record discloses “display ... a visual indication of the external device that is executing the first application, including: in accordance with a determination that the external device is a first device, the visual indication of the external device has a first appearance and is displayed at a first location on the display: and in accordance with a determination that the external device is a second device that is different from the first device, the visual indication of the external device has a second appearance that is different from the first appearance and is displayed at the first location on the display.”
The Examiner disagrees since Crandall discloses “display, on the display (e.g., first touchscreen 220 as shown in Fig. 2A; paragraph [0105]) … a visual indication of the external device that is executing the first application (paragraph [0107]), including:
in accordance with a determination that the external device is a first device(e.g., second device 261 as shown in Fig. 2A), the visual indication of the external device has a first appearance and is displayed at a first location on the display and is displayed at a first location on the display (paragraph [0195]); and
in accordance with a determination that the external device is a second device that is different from the first device, the visual indication of the external device has a second appearance that is different from the first appearance and is displayed at a first location on the display (paragraphs [0203-0205]).  Figure 28 of Crandall illustrates displaying a visual indication of the external device at the same location on the display based on whether the external device is a first or second device (e.g., virtual environment map 2520 on first touchscreen 220 as shown in Fig. 28; paragraph [0201]).


Furthermore, Crandall discloses “display ... a visual indication of the external device that is executing the first application” since a graphical representation including a thumbnail image or icon representing the first data set (paragraph [0294]).  
Crandall discloses that “… the visual indication of the external device has a first appearance …” since Crandall discloses “a virtual environment map 2520 that includes a first visual representation 2521 of first external display 260 (or of second device 261), and optionally, for example, a second visual representation 2522 of second external display 2311 (or of third device 2310)” (See Fig. 27, paragraph [0201], paragraph [0203], paragraph [0205]).  Crandall discloses a first visual representation 2521 and second visual representation 2522 of first and second external displays 260 on a first touch screen 220. Paragraph [0206] suggest that the displayed visual representations of the external displays are displayed at different locations on the touch screen.  Thus, discloses external devices having first and second visual appearances to indicate visually what external device the user is selecting.  Crandall discloses graphical representation of the external device at a particular location on a touch screen in the form of an icon (e.g., a brand logo or trademark) corresponding to this program or application (See paragraphs [0106-0107] and Fig. 24).  
Crandall also discloses that “… the visual indication of the external device has a second appearance …” since Crandall discloses “a virtual environment map 2520 that includes a first visual representation 2521 of first external display 260 (or of second device 261), and optionally, for example, a second visual representation 2522 of second external display 2311 (or of third device 2310)” (See Fig. 27, paragraph [0201], paragraph [0203], paragraph [0205]).  Crandall discloses a first visual representation 2521 and second visual representation 2522 of first and second external displays 260 

2. 	The Examiner establishes that the cited references, either individually or in combination, disclose and suggest “display[ing] ... a visual indication of the external device that is executing the first application” as required by claim 1; therefore, the rejection establishes a prima facie case of obviousness.
Appellants also argue on pages 14-19, combining the Das reference with the Crandall reference would require improperly dissecting the claim limitations into discrete elements because Crandall discloses a file sharing system in which a user sends a data set from a first device to a second device by selecting a first graphical representation 230 (representing first data set 231) and then selecting a representation of the second device (e.g., image 4810, first visual representation 2521, or second visual representation 2522) whereas Das describes a technique for “seamlessly accessing content on several devices.”   Appellant argues that neither reference, however, teaches 
In response to applicant's argument that combining the Das reference with the Crandall reference would require improperly dissecting the claim limitations into discrete elements, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner disagrees with the Appellant's argument because the prior art of Crandall does disclose “a visual indication of the external device that is executing the first application” as required by the claim (See paragraph [0107]) since Crandall discloses that “a first graphical representation 230 may include an icon (e.g., a brand logo or trademark) corresponding to this program or application” (paragraph [0107]; paragraph [0110]).  Thus, Crandall does not just provide “visual indication of files to be shared but also of an external device that is executing the first application. Moreover, Crandall does disclose and suggest “display[ing] ... a visual indication of the external device that is executing the first application” (See paragraph [0107], “… In a second example, first data set 231 may include computer-readable instructions that when executed causes a program or application to be launched, and first graphical representation 230 may include an icon (e.g., a brand logo or trademark) corresponding to this program or application.   “). Paragraph [0295] discloses that a “first data set may include computer-readable instructions that when executed causes a program or application to be launched, and the first graphical representation may include an icon (e.g., a brand logo or trademark) executing the first application.”
3.	The Examiner establishes that the cited references, either individually or in combination, disclose or suggest “in accordance with a determination that the external device is a first device, the visual indication of the external device has a first appearance and is displayed at a first location on the display; and in accordance with a determination that the external device is a second device that is different from the first device, the visual indication of the external device has a second appearance that is different from the first appearance and is displayed at the first location on the display” as required by claim 1; therefore, the rejection establishes a prima fade ease of obviousness.
On pages 19-21, the Appellant argues that “Crandall is, at best, silent as to “in accordance with a determination that the external device is a first device, the visual indication of the external device has a first appearance and is displayed at a first location on the display: and in accordance with a determination that the external device is a second device that is different from the first device, the visual indication of the external device has a second appearance that is different from the first appearance and is displayed at the first location on the display as required by claim 1.  “
The Examiner respectfully disagrees since Crandall discloses “display, on the display (e.g., first touchscreen 220 as shown in Fig. 2A; paragraph [0105]) … a visual 
in accordance with a determination that the external device is a first device(e.g., second device 261 as shown in Fig. 2A), the visual indication of the external device has a first appearance and is displayed at a first location on the display and is displayed at a first location on the display (paragraph [0195]); and
in accordance with a determination that the external device is a second device that is different from the first device, the visual indication of the external device has a second appearance that is different from the first appearance and is displayed at a first location on the display (paragraphs [0203-0205]).  Figure 28 of Crandall illustrates displaying a visual indication of the external device at the same location on the display based on whether the external device is a first or second device (e.g., virtual environment map 2520 on first touchscreen 220 as shown in Fig. 28; paragraph [0201]). 
Moreover, Crandall discloses a first visual representation 2521 and a second visual representation 2522 of first and second external displays 260, 2311, respectively in Fig. 28.  Paragraphs [0204-0205] describe the visual representations of the external display device being displayed at corresponding locations so the user can select the external display device represented by a visual representation.  Thus, Crandall discloses displaying graphical representations of devices at locations corresponding to a display device and having different appearances.

4. 	Modifying Das with the teachings of Crandall would not change the principle of operation of Das.
In the present Appeal Brief, on pages 21-24, the Appellant argues that the proposed combination of Das and Crandall would impermissibly change the principle of operation of Das since the “principle of operation of Das is to mirror the application state of a single context active device.”
In response to applicant's argument that the proposed combination of Das and Crandall would impermissibly change the principle of operation of Das, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Examiner’s reason was to provide another use for the system of Das. Crandall was used to teach displaying a visual indication of the external device that is executing the first application as discussed above.  The Examiner used Crandall to teach a graphical representation of externally connected display devices (See Fig. 27, paragraph [0201], paragraph [0203], paragraph [0205]).  Examiner considers having another or additional feature or utility for a device would be a reason that a person of ordinary skill in this art or any art would consider advantageous.

B.	 Group B: Dependent claims 2, 8, 26, 32, 42, and 48
Regarding dependent claims 2, 8, 26, 32, 42, and 48, Appellant argues that “the combination of Das, Crandall, and Shaffer fails to disclose or suggest the features of 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Examiner's earlier stated reason to combine Shaffer's teaching of: in response to detecting the tap, launching the second application; paragraphs [0252-0253]; paragraphs [0271-0272]) was to provide a context handoff device that could easily recognize touch inputs.  
C. 	Group C: Dependent claims 3-6, 27-30, and 43-46
Regarding dependent claims 3-6, 27-30, and 43-46, Appellant argues that “the combination of Das, Crandall, and Mun fails to disclose or suggest the features of claims 3-6, 27-30, and 43-46 for at least the reason that the Examiner’s assertion that .  
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Examiner's earlier stated reason to combine Mun's teaching of facilitating the recognition of swipe gestures.  
D. 	Group D: Dependent claims 9, 12-14, 33, 36-38, 49, and 52-54
Regarding dependent claims 9, 12-14, 33, 36-38, 49, and 52-54, Appellant argues that “the combination of Das, Crandall, and Parks fails to disclose or suggest the features of claims  9, 12-14, 33, 36-38, 49, and 52-54 for at least the reason that the Examiner’s assertion that one would be motivated to make the proposed modifications to Das in view of Crandall, further in view of Parks are based solely on appellant’s application and hindsight.  
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Examiner's earlier stated reason to combine Parks' teaching of enabling switching from one device to another.
E. 	The rejection of dependent claims 58, 60, and 62(Group E) under AIA  35 U.S.C. § 103 should be maintained because the cited references, either individually or in combination, disclose or suggest all of the elements of the claims.
On pages 29-31, the Appellant argues that the rejection of claims 58, 60, and 62 should also be reversed because the rejection fails to establish that the combination of Das, Crandall, and Momchilov discloses or suggests “wherein the visual indication of the external device includes a textual representation corresponding to the external device as required by claim 58.
The Examiner disagrees since Momchiluv discloses wherein the visual indication of the external device includes a textual representation corresponding to the external device (e.g., Identifier of First Process 206 as shown in Fig. 4A; paragraph [0080], “... Accordingly, when a taskbar button group is interacted with by a user of local computing device 102, the taskbar button group may display the received icon and/or text comprising the title of second window 212, the first window 207, or first process 206...“; paragraph [0103]; paragraph [0105]). Figure 4A illustrates textual representation 212 ‘Untitled – Notepad - \\Remote ‘indicating a Notepad application executed by a remote device.   Thus, Momchilov does disclose displaying a visual indication of an external 
F. 	The rejection of dependent claims 59, 61, and 63 (Group F) under U.S.C. § 103 should be maintained because the cited references, either individually or in combination, disclose or suggest all of the elements of the claims.
On pages 31-33, the Appellant argues that the rejection of claims 59, 61, and 63 should also be reversed because the rejection fails to establish that the combination of Das, Crandall, and Momchilov discloses or suggests “wherein the affordance corresponding to the first application includes an application icon for the first application and the textual representation corresponding to the external device is displayed adjacent to the application icon for the first application.”
The Examiner disagrees since Momchiluv discloses wherein the affordance corresponding to the first application includes an application icon for the first application and the textual representation corresponding to the external device is displayed adjacent to the application icon for the first application (Momchiluv, e.g., Remote application icon 234 as shown in Fig. 4C; paragraph [0108]).  Figure 4A illustrates textual representation 212 ‘Untitled – Notepad - \\Remote’ displayed adjacent to the application icon for the first application.   Thus, Momchilov does disclose “wherein the affordance corresponding to the first application includes an application icon for the first application and the textual representation corresponding to the external device is displayed adjacent to the application icon for the first application.”
For the above reasons, it is believed that the rejections should be sustained.

/DARRIN HOPE/Examiner, Art Unit 2173                                                                                                                                                                                                        



Conferees:

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.